Citation Nr: 1002637	
Decision Date: 01/15/10    Archive Date: 01/22/10

DOCKET NO.  07-32 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals 
of a fractured left tibia.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 




INTRODUCTION

The Veteran had active military service from May 1984 to July 
1990 and from June 1991 to December 2001.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which denied entitlement to a 
rating in excess of 10 percent for residuals of a fractured 
left tibia.

In May 2009, the Board remanded this matter to the AMC/RO to 
afford due process and for other development.  Following its 
completion of the Board's requested actions, the RO continued 
the denial of the Veteran's claim, as reflected in July 2009 
and August 2009 supplemental statements of the case (SSOC).

The Veteran testified during a hearing before the undersigned 
Veterans Law Judge in November 2009; a transcript of that 
hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) are applicable to 
this appeal. Information concerning the VCAA was provided to 
the Veteran by correspondence dated in December 2006.

The Veteran is seeking an increased rating for his residuals 
of a fractured left tibia. As an initial matter, the Board 
notes that the Veteran's representative submitted additional 
evidence to the Board in support of the Veteran's claim in 
September 2009.  Additional new evidence associated with the 
record consists of a private examination and x-ray reports 
dated in July 2009.  Unfortunately, the medical reports 
submitted by the Veteran's representative did not include a 
waiver of agency of original jurisdiction review of this 
evidence.  As the Veteran and his representative have not 
waived agency of original jurisdiction consideration of the 
evidence submitted in September 2009, the case must be 
remanded for additional development.  See 38 C.F.R. § 
20.1304(c) (2009).

In an October 2008 VA examination report, the physician noted 
that the Veteran walked with a cane and antalgic gait 
favoring the left leg, that he could not perform heel, toe, 
and tandem gait, that he had tenderness on palpation of the 
entire left tibia and fibula, that he also had range of 
motion findings of left ankle dorsiflexion from zero to 20 
degrees, plantar flexion from zero to 45 degrees, and no 
varus or valgus angulation of the os calcis in relation to 
the long access of the tibia and fibula.  An x-ray report 
form the time found soft tissue swelling and no fractures of 
the left tibia and fibula.  The examiner diagnosed fracture 
tibia in 1987 with no residuals.  

In his November 2009 hearing, the Veteran indicated that he 
could put weight on the leg, but that he required something 
to hold on to, and that he had limited motion in his ankle 
with cracking.  He also indicated problems with range of 
motion of the left knee.  The Veteran further stated that he 
was wheelchair-bound due to his legs and breaking his back in 
hairline cracks. 

After a review of the Veteran's claims file, the Board finds 
the October 2008 and VA general medical was inadequate for 
rating purposes because the examiner failed to consider the 
affect of the residuals of a fractured tibia on the left knee 
as well as the left ankle as necessary according to 
Diagnostic Code 5262.  As such, the VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if the VA determines it is 
necessary to decide the claim.  See 38 C.F.R. § 3.159(c)(4) 
(2009).  Accordingly, the AMC/RO should arrange for the 
Veteran to undergo a VA examination to determine the current 
state of his residuals of fractured left tibia.



Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran 
and obtain the names and addresses and 
approximate dates of treatment, of all 
medical care providers, VA and non-VA, 
who provided evaluation and/or treatment 
pertinent his left tibia disability.  
After the Veteran has signed the 
appropriate releases, those records 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the AMC/RO cannot obtain 
records identified by the Veteran, a 
notation to that effect should be 
inserted in the file.  The Veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the Veteran the 
opportunity to obtain and submit those 
records for VA review.

2.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, the 
AMC/RO should arrange for the Veteran to 
undergo a VA joint examination, to 
evaluate the service-connected residuals 
of a fractured left tibia at a VA medical 
facility.  All indicated tests and 
studies are to be performed, and a 
comprehensive history is to be obtained.  
Prior to each examination, the claims 
folder and a copy of this remand must be 
made available to the physician for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
physician.  

The examination must be conducted 
following the protocol in VA's Disability 
Examination Worksheet Joints (Shoulder, 
Elbow, Wrist, Hip, Knee, and Ankle) 
Examination (revised on April 20, 2009).  
The examination must respond to the 
instructions contained therein.  A 
goniometer must be used in measuring 
range of motion, and the examiner is to 
specifically note its use in the report.

The physician is asked to further 
specifically describe the symptomatology 
due to the malunion of the tibia and 
fibula as: 
	i) Marked knee or ankle disability, 
	ii) Moderate knee or ankle 
disability, or 
	iii) Slight knee or ankle 
disability.

The examiner should set forth all 
examination findings, along with a 
complete rationale for any conclusions 
reached.  

3.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
Veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim(s).

4.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
AMC/RO should readjudicate the claim on 
appeal in light of all pertinent evidence 
and legal authority.  The review should 
include consideration of all evidence 
submitted since the issuance of the 
August 2009 supplemental statement of the 
case.  If the benefit sought on appeal 
remains denied, the AMC/RO must furnish 
to the Veteran and his representative an 
appropriate supplemental statement of the 
case that includes clear reasons and 
bases for all determinations, and afford 
them the appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


